Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to preliminary amendment filed 02/19/2020. 
Claims 1-15 are pending. Claims 1-15 have been amended.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the multiplicity of segments are electrically connected to one another in series and/or parallel” renders the claim indefinite because it is unclear how can the same segments be connected in series and parallel. The same segments can only be connected in either series or parallel, but not both. Although some segments can be connected in series and some other segments can be connected in parallel, the claim does not clearly recite the segments that are connected in series and the segments that are connected in parallel require different segments. Therefore, it is unclear how to interpret “and/or” as claimed. As best understood, the claim only require the connection to be either in series or parallel, but not both.

Claim 2 reciting “the first contact layer and the second contact layer overlap with the separating structure at least between two segments” renders the claim indefinite. As explained above, the first and second contact layers are understood to be associated with the same segment. According to applicant’s disclosure, each segment has only one of the first contact layer or the second contact layer that overlap the separating structure. None of the segment have both the first contact layer and the second contact layer that belong to the same segment in overlap with the separating structure. As best understood, only one of the first contact layer or the second contact layer of the “one segment” is required to overlap the separating structure.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 2018/0204979 A1 (Moon) in view of Cheng US 2012/0049234 A1. 
In re claim 1, as best understood, Moon discloses (e.g. FIGs. 1-10) a radiation-emitting semiconductor chip 100, comprising 
a semiconductor body 110,120 (see FIG. 2) having a first semiconductor layer 126, a second semiconductor layer 122, and an active region 124 arranged between the first semiconductor layer 126 and the second semiconductor layer 122 and is configured to generate radiation (¶ 50); 
wherein the active region 124 is subdivided into a multiplicity of segments P1-P9 in a plan view of the semiconductor chip (see FIG. 1), a separating structure S respectively being formed in the semiconductor body 110,120 between neighboring segments P1-P9; 
the multiplicity of segments P1-P9 are electrically connected to one another in series “and/or” parallel (see FIG. 10 showing a connection in series; ¶ 71, series or parallel); and 
at least one segment P1-P9 is assigned a first contact layer 130,156A having a first contact finger structure (see three fingers shown in FIG. 1 and 8) for electrical contacting of the first semiconductor layer 126 and a second contact layer 132,160 having a second contact finger structure 164 (see FIGs. 6-8) for electrical contacting of the second semiconductor layer 122 (132,160 may be formed integrally (FIG. 4A) or separately (FIG. 4B), ¶ 58,72), and 
wherein “there is a direct electrical contact between the first contact layer 130 (of P8) and the second contact layer 132,160 (of P9) in places (see FIGs. 3-4 where electrode 132+160 of P9 is connected to electrode 130 of P8)”.
Moon discloses each diode cell P2-P8 includes the first contact layer 130 (p-type contact) that has the first contact finger structure 130 (see three fingers shown in FIG. 1 and 8) and the second contact layer 132,160 (n-type contact) that has the second contact finger 
Moon does not explicitly disclose the first contact finger structure and the second contact finger structure overlapping in places in a plan view of the semiconductor chip.
Cheng discloses (e.g. FIGs. 3-8) a light-emitting diode having an n-type contact 140 and a p-type contact 130, the n-type contact layer 140 has a first contact finger structure (including 140a,140a’,140b, see FIG. 3), the p-type contact layer 130 has a second contact finger structure (including 130a,130a’,130b, see FIG. 3). Cheng discloses current spreading can be improved by the finger structures, and light shading can be reduced by arranging the first contact finger structure to overlap with the second contact finger structure to improve light extraction as compared to interdigitated layout as shown in the prior art FIG. 1 (¶ 7, 29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s interdigitated electrode finger layout to form electrode fingers that are overlapped to reduce light shading and thus improve light extraction as taught by Cheng.

In re claim 2, as best understood, only one of the first contact layer or the second contact layer associated with the same segment overlaps with the separating structure. Therefore, Cheng teaches the claimed invention as best understood since Cheng teaches the second contact layer 132,160 of each segment P1-P9 overlap with the separating structure S at least between two segments in a plan view of the semiconductor chip.

In re claim 3, Moon discloses (e.g. FIGs. 1-4) wherein only the second contact layer 132,160 overlaps with the separating structure S at least between two segments in a plan view of the semiconductor chip.



In re claim 5, Moon discloses (e.g. FIGs. 2-3) wherein the separating trench S is filled to at least 30% of its vertical extent with an electrically insulating filler material 142. No specific filling characteristics has been claimed. Insulating material 142 is coated along the entire separation trench, and is therefore considered to fill at least 30% of the trench’s vertical extent.

In re claim 7, Moon discloses (e.g. FIGs. 2-3) wherein the separating structure S is formed by a region (region of substrate 110 between adjacent cells P1-P9) of the semiconductor body (both 110 and 120 considered the “body”) in which an electrical conductivity is reduced in comparison with a laterally adjacent material of the semiconductor body. Electrical conductivity in the region S including only the substrate 110 is reduced compared to electrical conductivity of adjacent cell regions since the light-emitting structure 120 is removed from the region S.

In re claim 8, Moon discloses (e.g. FIGs. 2-3) wherein the semiconductor chip comprises a current distribution layer 130 (or one of the layers of the multilayered electrode structure, ¶ 61) and a connecting layer (e.g. transparent conductive layer, not shown, ¶ 68), the current distribution layer 130 being electrically conductively connected to the first semiconductor layer 126 by the connecting layer (transparent conductive layer not shown, ¶ 68). Moon further discloses there can be multiple transparent conductive layer between electrode 130 and p-type semiconductor layer 126 (¶ 68), as such the top transparent conductive layer teaches the claimed current distribution layer and the lower transparent conductive layer teaches the claimed connecting layer. Alternatively, no particular current distribution layer has been claimed that would distinguish over Moon’s pad 156A,156B (see FIGs. 1,8, 9) that is connected to the 

In re claim 9, Moon discloses the electrode 130 can be formed of a multilayer stack including an adhesive layer, a reflective layer, a barrier layer and a bonding layer (¶ 61). Therefore, an upper layer of the stack (e.g. reflective layer, barrier layer or bonding layer) teaches the claimed contact finger structure that is electrically conductively connected to the current distribution layer (e.g. a transparent conductive layer not shown, ¶ 68), and wherein the first contact finger 130 (e.g. an upper reflective layer, barrier layer or bonding layer) comprises at least one subregion where the current distribution layer (transparent conductive layer not shown, ¶ 68) is not directly adjacent (since at least the adhesive layer is present in between).

In re claim 10, Moon discloses (e.g. FIGs. 8 and 9) wherein the semiconductor chip comprises an insulation layer 144 having a dielectric material, the insulation layer 144 being arranged between the connecting layer 130 and the current distribution layer 156A,156B in places.
Alternatively, Moon discloses multilayer transparent conductive layer can be present between electrode 130 and p-type semiconductor 126, wherein the top transparent conductive layer teaches the claimed current distribution layer and the lower transparent conductive layer teaches the claimed connecting layer. Cheng discloses a first transparent conductive layer 320 (connecting layer) and a second transparent conductive layer 322 (current distribution layer) connecting between p-type electrode fingers 130b and the p-type semiconductor layer 120, and an insulation layer 210 having a dielectric material (¶ 38), the insulation layer 210 being arranged between the connecting layer 320 and the current distribution layer 322 in places. 

In re claim 11, Moon discloses (e.g. FIGs. 1, 8) wherein the insulation layer 144 covers the connecting layer 130 in most areas except the three holes TH21 to allow contact access (¶ 82). Therefore, it would have been obvious that at least 30% of the area of the connecting layer 130 is covered by the insulation layer 144 as shown in FIGs. 1 and 8.

In re claim 12, Moon discloses (e.g. FIGs. 8 and 9) wherein the insulation layer 144 comprises at least one opening TH21,TH22, in which the connecting layer 130 and the current distribution layer 156A,156B adjoin one another.

In re claim 13, Moon discloses (e.g. FIGs. 2, 8, 9) wherein the insulation layer 144 is configured as a filter layer (DBR, ¶ 76), which transmits radiation incident within a first angle range and reflects radiation incident within a second angle range. Applicant discloses a DBR (disclosed a layer sequence of alternating sublayers of high and low refractive indices) to be an example of a filter layer. Therefore, Moon teaching the insulation layer 144 formed of DBR teaches the claimed “filter”.

In re claim 14, Cheng discloses (e.g. FIG. 3) wherein at least 50% of the total area of the second contact finger structure 140 overlaps with the first contact finger structure 130 (greater than 70 % or 90%, ¶ 29).

In re claim 15, Moon discloses (e.g. FIGs. 1,2,8) wherein the semiconductor body 110,120 comprises at least one recess CH (parallel openings that exposes n-type semiconductor layer 122 in which contact fingers 132,160 are formed, ¶ 93,96), which extends from the radiation exit surface through the active region 124, and wherein the second contact layer 132,160 is electrically conductively connected to the semiconductor body 120 in the recess CH.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon and Cheng as applied to claim 4 above, and further in view of Jang et al. US 2015/0280086 A1 (Jang).
In re claim 6, Moon discloses (e.g. FIGs. 2-3) mesa-etching the semiconductor body 120 such that a side face of the separating trench S between light emitting cells is inclined at an angle with respect to a main extent plane of the active region 124 (¶ 57). Moon does not explicitly disclose the inclination angle is at most 70°.
However, Jang discloses (e.g. FIGs. 6-8) separating light emitting diode cells 161,162,163,164 by mesa etching the semiconductor body to form inclined side surfaces at an angle of 10 to 60° (¶ 77-78), such that an optimum balance of ensuring adequate light emitting area and avoiding cracks in later formed films (¶ 79). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mesa etched Moon’s semiconductor body to form sidewalls inclined at 10 to 60° (teaching claimed “at most 70°”) to ensure sufficient light emitting area while avoiding cracks in subsequent films as taught by Jang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815